DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0247476 to Ritz et al .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Re Claims 1 and 9, Ritz et al disclose a rear module for a vehicle, comprising: a crossmember that extends along a transverse direction and is connected to the vehicle body; a bumper connected to the crossmember, the bumper having an aperture; a reversing camera (20) that protrudes through the bumper; and a first impact element (11) and a second impact element (12) arranged on the bumper to a respective first side and a respective second side of the reversing camera (20, see figure 1) and at a lateral spacing, in the transverse direction, from the reversing camera (20), wherein the first impact element and the second impact element protrude (see figure 1), in the longitudinal direction, beyond the reversing camera (20) and/or the bumper (see figure 4 also).
	Re Claim 2, Ritz et al disclose wherein the reversing camera (20) is fastened to the vehicle body by a camera holder independently of the bumper and/or the crossmember (see figure 4).
	Re Claim 3, Ritz et al disclose wherein the reversing camera is fastened to a further body element which differs from the crossmember and extends along the transverse direction of the vehicle body (see figure 2, light 14, 15).
Re Claim 4, Ritz et al disclose  wherein the reversing camera is covered by a covering panel (10), the covering panel concealing the aperture configured on the bumper (see figure 2).
Re Claim 5, Ritz et al disclose wherein the covering panel is fastened to the reversing camera by way a non-positive and/or positively locking engagement (see figure 4).
Re Claim 6, Ritz et al disclose wherein the covering panel protrudes beyond the edge of the aperture but does not engage behind the edge (see figure 2, aperture is on the bottom side of the bumper panel and therefore is concealed).
Re Claim 7, Ritz et al disclose wherein the bumper has a license plate mounting region (see rectangle plate in figure 2), and wherein the aperture is configured adjacently with respect to the license plate mounting region (above plate).
Re Claim 8, Ritz et al disclose wherein the first impact element and the second impact element are arranged at or adjacent with respective first and second lateral ends of the license plate mounting region (adjacent above the plate mounting area).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612